Title: To Alexander Hamilton from William C. Bentley, 4 October 1799
From: Bentley, William C.
To: Hamilton, Alexander


Richmond [Virginia] October 4, 1799. “A few days before my arival at this place, some of the Troops of the Regimt. of Artillerists & Engineers, of Capt. Eddins’s Company, stationed at this place, were guilty of a most violent and flagrant breach of Civil Authority; the Circumstances were these; One of their new recruits was discovered to be a fugitive from justice, he had been committed to a County Court jail for Horse-stealing, which he broke and fled from. The Shff of that County discouvering him among the Soldiers in Town, had him apprehended under a Warrant from a Magistrate of this City, and which in possession of the Sheriff, he was rescued by Six or Seven of Eddins’s Soldiers, and Suffered to make his escape. This has afforded another opportunity for the Jacobines Printers to sport with the Standing Army, as they call it; The paper of this place, called the Examiner of which, that Scotch Fugitive Callender, has the direction, has detailed the circumstances to the public, rather highly coloured, and has called on all his Yoke Mates, (using his own Words) to notice it in their papers.…”
